Citation Nr: 0939473	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-20 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation in excess 
of 20 percent for degenerative disc disease (DDD) of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel






INTRODUCTION

The appellant served on active duty from May 1967 to April 
1970 and from May 1979 to September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which: granted entitlement to 
service connection for DDD of the lumbar spine, assigning a 
20 percent disability evaluation; granted entitlement to 
service connection for Thygeson's keratitis, assigning a 10 
percent disability evaluation; granted entitlement to service 
connection for left ear hearing loss (claimed as bilateral 
hearing loss), assigning a noncompensable disability 
evaluation; and denied entitlement to service connection for 
first degree atrial-ventricular block (claimed as a heart 
condition).  In October 2006, the appellant submitted a 
notice of disagreement pertaining to the assignment of 20 
percent for his DDD of the lumbar spine and his 
noncompensable disability evaluation for left ear hearing 
loss, and perfected his appeal in June 2007.

In a subsequent rating decision dated in August 2007, service 
connection for hearing loss of the right ear was established 
and was combined with the left ear as bilateral hearing loss.  
Evaluation of bilateral hearing loss, which was considered 
noncompensable, was increased to 10 percent disabling.  In 
correspondence dated in January 2008, the appellant specified 
that he only wished to appeal the assignment of 20 percent 
for his DDD of the lumbar spine.  Accordingly, the issue of 
entitlement to an increased disability rating for bilateral 
hearing loss is not before the Board.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded the opportunity to 
present evidence and argument in support of the claim.  In 
his June 2007 Substantive Appeal [VA Form 9] he declined the 
option of testifying at a personal hearing.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim.

Though the appellant has appealed the initial assignment of 
his 20 percent disability evaluation for DDD of the lumbar 
spine, he must be provided with adequate notice of VA's 
duties to notify and assist him, compliant with the Veterans 
Claims Assistance Act of 2000 (VCAA).  Additionally, VA must 
make all attempts to obtain any outstanding VA and private 
treatment records since 2007.

The appellant was last afforded a VA spine examination in 
August 2006.  Since that time, he has received treatment for 
continuing complaints of low back pain at the VA Medical 
Center (VAMC) as well as by his private physicians.  As the 
appellant continues to assert that his low back pain has 
increased in severity since his August 2006 VA examination, 
the Board finds that a new VA spine examination is necessary 
to ascertain the present level of his disability.  The duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the appellant.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the appellant's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).






Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the 
appellant with appropriate notice of 
VA's duties to notify and assist him 
with regard to his increased rating 
claim for DDD of the lumbar spine, in 
compliance with the VCAA.

2.  The RO/AMC should make all attempts 
to obtain any outstanding VAMC 
treatment records dated April 2007 to 
the present.  Any response to this 
request should be memorialized in the 
appellant's claims file.

3.  The RO/AMC should request any 
additional private treatment records 
from the appellant regarding his lumbar 
spine, with the appropriate waivers, 
from January 2007 to the present.  Any 
responses to this request should be 
memorialized in the appellant's claims 
file.

4.  After obtaining any available VAMC 
and private treatment records, the 
appellant should then be scheduled for 
a new VA spine examination with an 
appropriate expert.  The VA examiner 
should thoroughly review the 
appellant's claims file and a copy of 
this REMAND in conjunction with the 
examination and note this has been 
accomplished in the examination report.  
The VA examiner should then provide a 
thorough discussion of the appellant's 
current level of disability.

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for an increased initial 
disability evaluation for DDD of the 
lumbar spine should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the appellant and his representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


